Appeal by Daniel L. Better-ton from an order of thé Supreme Court, Putnam County, dated May 31, 1973, which, upon said court’s own motion, vacated appellant’s demands for a jury trial and directed that the five actions consolidated for joint trial be tried by the court without a jury. Order reversed, with one bill of $20 costs and disbursements jointly against respondents appearing separately and filing separate briefs; the demands for a jury trial are restored; and actions remanded to the trial court for joint trial. On a prior appeal in these cases {Dam & Dill v. Betterton, 39 A D 2d 939) we considered and rejected the contentions now urged in support of the view that certain of the actions here involved cannot satisfactorily be tried before a jury. These cases are long, overdue for trial and the trial should therefore proceed forthwith. Hopkins, Acting P. J., Munder, Martuscello, Shapiro and Brennan, JJ., concur.